Madden, Judge,
concurring:
Section 3 of the Act of August 10, 1946 is an adequate ground upon which to base the plaintiff’s recovery. I would not, therefore, express an opinion as to whether or not the plaintiff would also be entitled to recover under Section 2 of that Act.
In the above case (No. 48989), in acordance with the opinion of the court, upon a report by the General Accounting Office showing the amount due and upon a stipulation by the parties, it was ordered, December 4, 1951, that judgment for the plaintiff be entered for $823.35.